McDONALD, J.,
Dissenting in part and Concurring in part:
14 respectfully dissent in part and concur in part. I do not believe the St. Martins and Quality Environmental Processes, Inc. proved they were entitled to the $107,612.67. Therefore they would not be entitled to any penalties, attorney fees, interest, or intentional tort damages. However, if, as the majority has found, they are entitled to the $107,612.67, I concur with the decision of the majority in amending the damage award to $80,966.00.